Exhibit 10.1

Aravive, Inc.

LyondellBasell Tower

1221 McKinney Street, Suite 3200

Houston, Texas 77010

 

 

November 5, 2018

 

Paul Westberg

San Mateo, CA 94403

 

 

Dear Paul:

This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) that Aravive, Inc. (the “Company”) is offering to you.

1.Separation. Your last day of work with the Company and your employment
termination date will be November 9, 2018 (the “Separation Date”).

2.Accrued Salary and Vacation. On the Separation Date, the Company will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments by law, whether or not you sign this Agreement.

3.Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense following the Separation Date. Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish. You will be provided with a separate notice
describing your rights and obligations under COBRA.

4.Separation Benefits. If you timely return this fully signed and dated
Agreement to the Company and you comply fully with your obligations hereunder,
the Company will provide you with the following separation benefits:

a.A lump sum cash payment of $183,000.00, which is equivalent to six (6) months
of your base salary, less required deductions and withholdings;

b.A lump sum cash payment of $76,086.00, which is an amount equal to 150% of the
cost of your monthly insurance premium for group health insurance (as in effect
in November 2018) multiplied by twelve (12) months, less required deductions and
withholdings;

c.Acceleration of vesting of the unvested portion of all of your outstanding
equity awards that would otherwise vest solely conditioned on your continued
services to the

1.

--------------------------------------------------------------------------------

Company as if you had remained in service for an additional twelve (12) months
as of the termination of the Consulting Period (as defined below);

d. A period of up to twelve (12) months following the termination of the
Consulting Period to exercise your outstanding vested options; provided,
however, that in no event will your options remain outstanding beyond the date
that they would terminate in connection with an acquisition of the Company in
which the acquiring or succeeding entity will not assume or continue such
options.

The cash payments referred to in paragraphs a. and b. above will be made within
fifteen (15) days after the Effective Date (as defined below), and the severance
benefits referred to in paragraphs c. and d. above will become effective on the
Effective Date.

 

5.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date. You further expressly
acknowledge and agree that you are not entitled to, and will not receive, any
severance or other benefits from the Company under the terms of your Employment
Agreement with the Company dated February 10, 2011 or under the Company’s
October 6, 2017 Severance Benefit Plan.

6.Equity Awards. Except as set forth herein, the vesting of your equity awards
will cease as of the termination of the Consulting Period and your right to
exercise any vested shares, and all other rights and obligations with respect to
your equity awards, will be as set forth in the applicable equity award
agreements, grant notices and plan documents.

7.Expense Reimbursements. You agree that, within ten (10) days after the
termination of the Consulting Period, you will submit your final documented
expense reimbursement statement reflecting all business expenses you incurred
through such date, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice.

8.Return of Company Property. Upon or before the termination of the Consulting
Period, you agree to return to the Company all Company documents (and all copies
thereof) and other Company property within your possession, custody or control,
including, but not limited to, Company files, notes, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information, tangible property (including, but not limited to), credit cards,
entry cards, identification badges, and keys; and, any materials of any kind
that contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof). Your timely return of all such Company
documents and other property is a condition precedent to your receipt of the
benefits provided under this Agreement.

9.Consulting Services.  As an additional benefit, if you timely return this
fully signed and dated Agreement to the Company and allow all of the releases
contained herein to become effective, the Company agrees to retain you as a
consultant under the terms specified below. The initial consulting relationship
commences on the day following the Separation Date and continues until
terminated pursuant to the terms set forth below (the "Consulting Period").  

2.

--------------------------------------------------------------------------------

a.Consulting Services. During the Consulting Period, you shall make yourself
available to provide your services for approximately eight (8) hours per week
but not to exceed fifteen (15) hours per week, upon request by the Company. Your
title during the Consulting Period will be Senior Business Advisor to the Chief
Executive Officer, and you will report to the Company's Chief Executive Officer.
You agree to use your best efforts to provide consulting services in the area of
your experience and expertise, including but not limited to, your expertise in
corporate development (the "Consulting Services"). You agree to exercise the
highest degree of professionalism and utilize your expertise and creative
talents in performing these services. During the Consulting Period, you shall
abide by the Company's policies and procedures.

b.Consulting Fees. During the Consulting Period, and provided that you remain in
compliance with this Agreement and any other agreements with or policies of the
Company, you will receive as consulting fees a hourly payment amount of $375.00
(the "Consulting Fees"). The Consulting Fees for each month during the
Consulting Period shall be paid within thirty (30) days from the Company's
receipt of your invoice. Because you will be performing the Services as an
independent contractor, the Company will not withhold from the Consulting Fees
any amount for taxes, social security or other payroll deductions. The Company
will report the Consulting Fees to taxing authorities as required by law,
including reporting the Consulting Fees on a IRS Form 1099. You acknowledge and
agree that you will be entirely responsible for  payment of any taxes which may
be due with regard to the Consulting Fees, and you hereby indemnify and hold
harmless the Company from any liability for any taxes, penalties or interest
that may be assessed by any taxing authority with respect to the Consulting
Fees.

c.Independent Contractor Relationship. During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. Except as expressly provided in this Agreement, you will not be
entitled  to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.

d.Limitations on Authority. During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company. You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.

e.Other Work Activities. Throughout the Consulting  Period,  you  shall have the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company. The Company will make arrangements to
enable you to perform your work for the Company at such times and in such a
manner so that it will not unreasonably interfere with other activities in which
you may engage. In order to protect the trade secrets and confidential and
proprietary information of the Company, you agree that, during the Consulting
Period, you will notify the Company, in writing, before you obtain
employment  with,  or perform competitive work for, any business entity that is
competitive with the Company,  or engage in any other work activity, or
preparation for work activity, competitive with the Company. If you engage in
such

3.

--------------------------------------------------------------------------------

competitive activity without the Company's express written consent, or otherwise
materially breach this Agreement, then (in addition to any other rights and
remedies available to the Company at law, in equity or by contract), any
additional Consulting Fees will cease immediately.

f.Termination of Consulting Period. Without waiving any other rights or
remedies, the Company may immediately terminate the Consulting Period at any
time and for any reason upon written notice to you. Further, you may terminate
the Consulting Period at any time, for any reason, upon ten (10) days’ written
notice to the Company. Upon termination of the Consulting Period by either party
pursuant to the provisions of this paragraph, the Company will pay only those
Consulting Fees earned and consulting-related expenses approved and incurred
through the effective date of such termination and, except as set forth herein,
will terminate the vesting of your outstanding equity awards.

10.Proprietary Information Obligations. You acknowledge and agree to abide by
your continuing obligations under your Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A, during the
Consulting Period and thereafter.

11.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that:  (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Company employee.

12.Nondisparagement. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation, or personal reputation, and the Company agrees to direct
its officers and directors not to disparage you in any manner likely to be
harmful to your business, business reputation or personal reputation; provided
that both you and the Company may respond accurately and fully to any question,
inquiry, or request for information when required by legal process or in
connection with a government investigation. In addition, nothing in this
provision or this Agreement is intended to prohibit or restrain you in any
manner from making disclosures that are protected under the whistleblower
provisions of federal or law or regulation.

13.No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

14.No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall you induce or encourage any person or entity to bring

4.

--------------------------------------------------------------------------------

such claims. However, it will not violate this Agreement if you testify
truthfully when required to do so by a valid subpoena or under similar
compulsion of law. Further, you agree to voluntarily cooperate with the Company
if you have knowledge of facts relevant to any threatened or pending litigation
against the Company by making yourself reasonably available without further
compensation for interviews with the Company or its legal counsel, for preparing
for and providing deposition testimony, and for preparing for and providing
trial testimony.

15.Release of Claims.

a.General Release. In exchange for the consideration provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its affiliated, related, parent and
subsidiary entities, and each of their current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”) from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date you sign this Agreement (collectively, the
“Released Claims”).

b.Scope of Release. The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).

c.Excluded Claims/Protected Rights. Notwithstanding the foregoing, the following
are not included in the general release: (i) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party under applicable law or policy of
insurance; (ii) any rights you may have to unemployment compensation; (iii) any
rights which cannot be waived as a matter of law, including any workers’
compensation claim; and (iv) any claims for breach of this Agreement. In
addition, you understand that nothing in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you

5.

--------------------------------------------------------------------------------

understand and agree that, to maximum extent permitted by law, you are otherwise
waiving any and all rights you may have to individual relief based on any claims
that you have released and any rights you have waived by signing this Agreement.

16.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that:  (i) your ADEA Waiver does not
apply to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke it (by providing written notice of your
revocation to me); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
the date that this Agreement is signed by you provided that you do not revoke it
(the “Effective Date”).  

17.Section 1542 Waiver. In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code:  “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”  You
hereby expressly waive and relinquish all rights and benefits under that section
and any law or legal principle of similar effect in any jurisdiction with
respect to the releases granted herein, including but not limited to the release
of unknown and unsuspected claims granted in this Agreement.

18.Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

19.Dispute Resolution. To ensure rapid and   economical  resolution  of  any
disputes which may  arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach  of this Agreement, your employment with the Company, or
the termination of your employment from the Company, including but not limited
to statutory claims, shall be resolved pursuant to the Federal Arbitration Act,
9 U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding
and confidential arbitration by a single arbitrator conducted by JAMS, Inc. (
“JAMS” ) under the then applicable JAMS rules (available upon request and also
currently available at  http://www.jamsadr.com/rules-employment-arbitration/).
By agreeing to this arbitration procedure, both you and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding . In addition, all claims, disputes, or causes of
action under this section, whether by you or the Company, must be brought in an
individual capacity, and shall not be brought as a plaintiff (or claimant) or
class member in any purported class or representative proceeding, nor

6.

--------------------------------------------------------------------------------

joined or consolidated with the claims of any other person or entity. The
Arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any form of representative or class proceeding. To the
extent that the preceding sentences regarding class claims or proceedings are
found to violate applicable law or are otherwise found unenforceable, any
claim(s) alleged or brought on behalf of a class shall proceed in a court of law
rather than by arbitration. This paragraph shall not apply to an action or claim
brought in court pursuant to the California Private Attorneys General Act of
2004, as amended. The Company acknowledges that you will have the right to be
represented by legal counsel at any arbitration proceeding. Questions of whether
a claim is subject to arbitration under this agreement shall be decided by the
arbitrator. Likewise, procedural questions which grow out of the dispute and
bear on the final disposition are also matters for the arbitrator. The
arbitrator shall:   (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award;
and (c) be authorized to award any or all remedies that you or the Company would
be entitled to seek in a court of law. The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required of
you if the dispute were decided in a court of law. Nothing in this Agreement is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

20.Miscellaneous. This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California. Any ambiguity
in this Agreement shall not be construed against either party as the drafter.
Any waiver of a breach of this Agreement shall be in writing and shall not be
deemed to be a waiver of any successive breach. This Agreement may be executed
in counterparts and facsimile signatures will suffice as original signatures.

 

 

Remainder of page intentionally left blank.




7.

--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign and date it below within
twenty-one (21) days and send me the fully signed Agreement. The Company’s offer
contained herein will automatically expire if we do not receive the fully signed
Agreement within this timeframe.

Sincerely,

ARAVIVE, INC.

 

By: /s/ Jay P. Shepard

Jay P. Shepard

President and Chief Executive Officer

 

I have read, understand and agree fully to the foregoing Agreement:

/s/ Paul Westberg11/15/18
Paul WestbergDate 

 

 

 

 

8.

--------------------------------------------------------------------------------

 

Exhibit A

 

proprietary information and inventions agreement

 

 

190042129 v3

9.